                  Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 1 of 14




1    AMIEL L. WADE (No. 184312)
     BRANDON J. CHAIDEZ (No. 326189)
2
     WADE LAW GROUP
3    A Professional Corporation
     84 West Santa Clara Street, Ste. 750
4    San Jose, CA 95113
     Telephone: (408) 842-1688
5    Facsimile:(408) 852-0614
6
     Attorneys for Plaintiff,
7    ERIK MISHIYEV

8                                 UNITED STATES DISTRICT COURT
9                               NORTHERN DISTRICT OF CALIFORNIA
10
     ERIK MISHIYEV,                      )         Case No.
11                                       )
          Plaintiff,                     )         PLAINTIFF ERIK MISHIYEV’S
12                                       )         COMPLAINT FOR DAMAGES
     vs.                                 )
13                                       )
                                         )         COMPLAINT FOR:
14   YOUTUBE ENTERTAINMENT STUDIOS, INC. )
     And DOES, 1 through 10, inclusive,  )         1. BREACH OF CONTRACT
15                                       )         2. INTENTIONAL INTERFERENCE WITH
          Defendants.                    )            PROSPECTIVE BUSINESS ADVANTAGE;
16                                       )
                                         )         3. INTERFERENCE WITH
17                                       )            CONTRACTUAL RELATIONS
                                         )         4. NEGLIGENCE;
18                                       )         5. NEGLIGENT INTERFERENCE WITH
                                         )            PROSPECTIVE ECONOMIC RELATIONS;
19                                       )
                                         )         6. INJUNCTIVE RELIEF;
20                                       )
                                         )           JURY TRIAL DEMANDED
21                                       )
                                         )
22                                       )
                                         )
23                                       )
                                         )
24
25
26
27                                             -1-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                 Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 2 of 14



                                                  INTRODUCTION
1
2           Plaintiff, ERIK MISHIYEV, (hereinafter “Plaintiff”) alleges:

3           1.        Plaintiff was at all times herein mentioned, originally a resident of the State of New
4    York. Plaintiff goes by the name DJ Short-E, and operates Hot4ever LLC, established February 10,
5
     2010, in what is now his residential location of Tampa, Florida.
6
            2.        On information and belief, Defendant YOUTUBE ENTERTAINMENT STUDIOS
7
8    INC., is a Delaware corporation with its principal place of business in San Bruno, California.

9           3.        Plaintiff is ignorant of the true names and capacities of Defendants sued herein as DOES
10   1-10, inclusive. Plaintiff therefore sues these Defendants by such fictitious names. Plaintiff will amend
11
     this complaint to allege their true names and capacities when ascertained. Plaintiff is informed and
12
     believes, and thereon alleges, that each of the fictitiously named Defendants is in some manner
13
14   responsible for the injuries and damage sustained by Plaintiff, as alleged herein.

15          4.        At all times mentioned, each Defendant, including, but not limited to Defendants DOES 1
16   through 10, inclusive, and each of them, were, and each was, an agent, associate and/or employee, acting
17
     with the permission, consent and/or in the aid or assistance of one or more of the other above-named
18
     Defendants and each of them at all times herein mentioned, was acting within the course and scope of
19
20   his/her/their agency and/or employment of said Defendants.

21          5.        Furthermore, because of the agency, employment and/or joint venture relationship

22   between Defendants, each Defendant had actual and/or constructive knowledge of the acts of each of the
23
     other Cross-Defendants. Each Defendant ratified, approved, joined in, acquiesced and/or authorized the
24
     wrongful acts of co-Defendants, and each of them, as set forth below, and/or retained the benefits of said
25
     wrongful acts.
26
27                                                        -2-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                  Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 3 of 14



            6.       In performing and failing to perform the acts alleged herein, Defendants aided and
1
2    abetted the others; as each Defendant is and/or was the employee, agent, joint venturer and/or

3    representative of the others, and was acting on their behalf, within the scope of that agency, employment
4    and/or joint venture and with their permission and consent; as each Defendant acted both directly and
5
     indirectly through agents and employees. As such said Defendants shall hereinafter be collectively
6
     referred to as “Defendant.”
7
8                                           JURISIDCTION

9           7. This Court has diversity jurisdiction over this action pursuant to 28 USC § 1332(a)
10   because the amount in controversy exceeds $75,000, exclusive of interest and costs, and the parties
11
     hereto reside in different states. The Plaintiff resides in the state of Florida and the Defendant is
12
     incorporated in the state of Delaware, and has its principal place of business in San Bruno California.
13
14                                              FACTS

15
            8.       Plaintiff, is a well-known Journalist and DJ, known as ‘Short-E’, who publishes original
16
     music, DJ mixes, and celebrity interviews in videos on YOUTUBE.
17
            9.       YOUTUBE is a video-sharing site where hundreds of millions of internet users post
18
     videos daily.
19
            10. Such videos are made available to others for viewing on individualized platforms created by
20
     the various content creators through use of the YOUTUBE website. The content creator’s videos
21
     include, but are not limited to, videos of personal life events and experiences, music videos, news
22
     reports, advertisements, commentary on differing television programs, and compilation videos of
23
     various assortments and variety.
24
            11.      Since on or about 2007, Plaintiff has developed and maintained two (2) main YOUTUBE
25
     channels, dubbed “djshortehot4eva” and “theshorteshow.” With over 250,000 total subscribers from
26
27                                                       -3-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                  Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 4 of 14




1    around the world, Plaintiff managed to accumulate over 110 million views, earning him $310,000.00
2    over approximately a five (5) year time period. See Exhibit A, a true and correct copy of Plaintiff’s
3    earnings from YOUTUBE over the last five years and channel growth.
4           12.     On or about 2007, Plaintiff entered into a written agreement with YOUTUBE, through its
5    representative Matthew Villacarte, to begin the monetization of his videos and channels through use of a
6    monetized AdSense publisher account, to which the following videos were designated as monetized
7    (meaning that Plaintiff could begin earning income based on the amount of views each individual video
8    received): http://www.youtube.com/watch?v=K5y-8-bU8p8;
9    http://www.youtube.com/watch?v=LXlc_6XA1VE;
10   http://www.youtube.com/watch?v=kDJZZCXQPR0;
11   http://www.youtube.com/watch?v=1nBmVV6U6DY;
12   http://www.youtube.com/watch?v=dSKxm6Bk8FI; http://www.youtube.com/watch?v=onlRQn0zCW8;
13   http://www.youtube.com/watch?v=UGgngkA2vHw; http://www.youtube.com/watch?v=z5bxmI59DV4;
14   http://www.youtube.com/watch?v=9Lb01gKxTzQ; http://www.youtube.com/watch?v=ngLzAoSfdP4;
15   http://www.youtube.com/watch?v=aFFCvWcK6Yw; http://www.youtube.com/watch?v=zsl_d_EuRFE;
16   http://www.youtube.com/watch?v=ZCU2h3drj08
17          13.     The written agreement was YOUTUBE’s terms and conditions which were in writing,
18   which YOUTUBE stated governed the terms of the Plaintiff’s use of YOUTUBE. See Exhibit B, a true
19   and correct copy of YOUTUBE’s terms and conditions that were in place and that were applicable to the
20   parties agreement during the period of times articulated in this complaint (the “Agreement”).
21          14. Although Plaintiff does earn and has earned supplemental income through the booking of DJ
22   events, Plaintiff’s main source of income since on or about 2012, has been his earnings generated from
23   the monetization of his YOUTUBE videos and channels through use of his AdSense publisher account.
24          15.     On or about March 11, 2016, Plaintiff began receiving copyright claims on his highest
25   advertisement revenue videos, which if unresponded to would leave a strike on Plaintiff’s channel, with
26   three strikes resulting in the discontinuance of Plaintiff’s channel. Plaintiff ended up responding by
27                                                      -4-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                   Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 5 of 14




1    following proper procedure and filing a ‘counter-notification’ challenging the claims, and ended up
2    winning all claims asserted against him, which resulted in all of his targeted channels and videos being
3    re-instated for monetization. See Exhibit C, a true and correct copy of Plaintiff’s counter notification
4    wins.
5            16.    All parties, and most content creators on YOUTUBE, understand that it is customary for
6    false and erroneous copyright claims to made by other users, in order to intercept advertisement revenue
7    and/or to have legitimate content removed in an effort to stifle competition. In order to combat such
8    customary practices, YOUTUBE has a requirement that the claimant either provide proof of a lawsuit
9    for infringement or the alleged offending video will be re-instated, and strike(s) removed. These rules
10   and laws are in place to vet legitimate claims from meritless claims, as well as to thwart abuse of the
11   Digital Millennium Copyright Act (“DMCA”). See Exhibit B, a true and correct copy of YOUTUBE’s
12   terms and conditions (the “Agreement”).
13           17.    On or about the start of 2017, YOUTUBE congratulated Plaintiff for his success on their
14   website and granted him a “Silver Creator Award,” for his accolade of reaching 100,000 subscribers.
15   See Exhibit D, a true and correct copy of Plaintiff receiving a Silver Creator Award.
16           18.    Thereafter, although Plaintiff’s channels and videos were re-instated and his
17   subscribers were continuing to increase at a rate of about 4,000 a month, his views on each video posted
18   remained low when compared to smaller similar channels. Plaintiff was concerned about this suspicious
19   activity and sought confirmation numerous times from YOUTUBE that they were truly distributing his
20   new videos to his fans and subscribers, but YOUTUBE failed to provide such confirmation, stating
21   “They could not share this information” with him. See Exhibit E, a true and correct copy of Plaintiff’s
22   communications with YouTube customer service through their messaging chat.
23           19.    As indicated above, when a person establishes a YOUTUBE channel, YOUTUBE has
24   each person agree to YOUTUBE’S terms and conditions, which are in writing. See Exhibit B, a true and
25   correct copy of YOUTUBE’s terms and conditions (the “Agreement”). YOUTUBE breached Section
26   6(F) of the Agreement when it failed to resolve its continual technical difficulties and distribute
27                                                       -5-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                  Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 6 of 14




1    Plaintiff’s new content. See Exhibit F, a true and correct copy of Plaintiff’s communications with
2    YouTube users indicating that Plaintiff’s newly uploaded videos were not being distributed. YOUTUBE
3    breached Section 6(F) when it failed to process “audiovisual content uploaded by [Plaintiff] in
4    accordance with the YOUTUBE’s Data Processing Terms. Particularly, YOUTUBE’s continual
5    technical difficulties were the result of a breach in Google’s security which lead to the accidental or
6    unlawful destruction, loss, alteration, unauthorized disclosure of, or access to, Customer’s Personal Data
7    on systems managed by or otherwise controlled by Google.
8           20.     As a direct result of YOUTUBE’s breach of the Agreement, although Plaintiff was
9    growing subscribers at a rate of about 4,000 per month, when he uploaded a new video, he would only
10   receive a few hundred views directly causing a reduction in his revenue in the amount of $125,000.00 in
11   losses over a three (3) year period.
12          21.     Thereafter, due to YOUTUBE’s ongoing breaches and negligence in handling
13   Plaintiff’s technical issues, Plaintiff lost trust with YOUTUBE’s support team and placed them on notice
14   several times via chat messages and emails, that he would be filing a lawsuit against YOUTUBE if such
15   conduct persisted. See Exhibit G, a true and correct copy of Plaintiff’s email communications with
16   YouTube customer service.
17          22.     On December 14, 2018, YOUTUBE sent Plaintiff a notice that they were terminating his
18   accounts and removing all his videos due to his litigation threat, though he had not violated any rules or
19   terms of use nor the Community Guidelines. See Exhibit H, a true and correct copy of Plaintiff’s email
20   communications with YouTube customer service.
21          23.     On December 15, 2018 through January 15, 2019, Plaintiff was abruptly bombarded with
22   copyright claims like he never had been before the entire time he had been managing and growing his
23   channels. See Exhibit I, a true and correct copy of Plaintiff’s email inbox associated with his YouTube
24   account.
25          24.     Then on or about January 22, 2018, acting upon a takedown notice delivered by claimants
26   to YOUTUBE, pursuant to the Digital Millennium Copyright Act (DMCA), 17 U.S.C. § 512(c),
27                                                      -6-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                  Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 7 of 14




1    YOUTUBE blocked all public access to Plaintiff’s videos. YOUTUBE substituted the videos with a
2    notice stating that “This video is no longer available due to a copyright claim.” See Exhibit J, a true and
3    correct copy of Plaintiff’s screen shot of YOUTUBE’s notice.
4           25.      Once Plaintiff’s videos were removed, he received strikes on his account. Although
5    YOUTUBE stated they removed his channels and videos for copyright claims, the removals appeared to
6    Plaintiff to be in retaliation for his placing them on notice that he would be filing a lawsuit. Such
7    removals violated Section 8(b) of YOUTUBE’s Agreement, which states, inter alia, “[u]nless the
8    copyright claim owner files an action seeking a court order against the Content provider, member or
9    user, the removed Content may be replaced, or access to it restored, in 10 to 14 business days or more
10   after receipt of the counter-notice, at Youtube’s sole discretion.” See Exhibit K, a true and correct copy
11   of communications between Plaintiff and YOUTUBE’s Google Support team.
12          26.      YOUTUBE’s Agreement requires that any claimants who make copyright claims
13   demonstrate that they have filed a copyright infringement lawsuit. Should the claimant fail to provide
14   proof within fourteen (14) days from a ‘counter notification’, the offending video shall be re-loaded and
15   the strike removed. See Exhibit L, a true and correct copy of YOUTUBE’s terms and conditions (the
16   “Agreement”).
17          27.      Plaintiff complied with YOUTUBE’s terms and conditions of use and submitted counter
18   notifications on the following dates: Wednesday, January 23, 2019; Thursday January 24, 2019;
19   Thursday, February 7, 2019; Friday February 8, 2019; and Friday February 22, 2019. See Exhibit M,
20   true and correct copies of the notifications submitted by Plaintiff.
21          28.      Although Plaintiff had been compliant with YOUTUBE’s Agreement for counter
22   notifications and had previously succeeded in challenging all prior claims with no litigation ever
23   initiated against him, YOUTUBE failed to process Plaintiff’s counter notifications, at first stating that
24   such counter notifications were “ineligible,” without providing a description of why Plaintiff’s videos
25   were “ineligible.” See Exhibit N, a true and correct copy of email communications between Plaintiff and
26   YOUTUBE.
27                                                       -7-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                   Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 8 of 14




1            29.     After further inquiry by Plaintiff as to the root cause of Plaintiff’s ineligibility to exercise
2    his procedural rights to process counter notifications, YOUTUBE personnel retracted their statement
3    that such videos were ineligible and instead stated that the videos counter notifications would be
4    processed through, to which they never were processed through. See Exhibit O, a true and correct copy
5    of email communications between Plaintiff and YOUTUBE.
6            30.     YOUTUBE also failed to comply with the Agreement, which states, inter alia, that
7    “…each strike expires in 90 days from the time it is issued.” Ninety (90) plus business days have passed
8    and YOUTUBE should have organically removed Plaintiff’s strikes and re-instated his videos and
9    channels according to YOUTUBE's ‘Community Guidelines strike basics.’ See Exhibit P, a true and
10   correct copy of YOUTUBE’s Community Guidelines strike basics.
11           31.     To date, Plaintiff’s strikes have not been removed, his counter claims have
12   not been processed, and his videos and channels have been permanently removed, though no
13   claimants presented evidence that they filed any lawsuits. Thus, evidencing that YOUTUBE did not
14   simply remove his content because of copyright claims, but instead in retaliation for placing them on
15   notice that he was filing a lawsuit against them.
16           32.     YOUTUBE breached their Agreement by removing public access to Plaintiff’s videos,
17   failing to re-instate all of Plaintiff’s Videos, failing to remove all strikes from his channels, and failing to
18   re-establish all of his channels.
19           33.     Plaintiff’s YOUTUBE channels at issue herein were advertised with the AdSense
20   publisher, which had an id# associated with the channels, such advertisements were aired during his
21   pre-recorded tv shows in multiple cities. The AdSense id# is how Plaintiff’s monetization account is
22   identified (AdSense pub-10424255688085310), and this is no longer available as a result of his
23   channels being removed consequently preventing him from receiving any AdSense revenue.
24           34.     Since January 2019, Plaintiff has not earned any money from YOUTUBE. The delay of
25   resolution that was allowed to proceed past the 14-day time limit caused him to suffer loss of earnings of
26   $90,000 from January 2019 to July 2019. The prolonged dead video links resulted in loss of new
27                                                        -8-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                   Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 9 of 14




1    subscribers, views, future hits, performance bookings, and lost advertising and sponsorship revenue, all
2    of which has caused irreparable harm. YOUTUBE’s breach has directly caused Plaintiff to suffer over
3    $720,000 in damages for loss of earnings and lost future earnings. Defendants' breach is directly causing
4    Plaintiff to compete with a disadvantage because YOUTUBE has restricted him from creating any new
5    YOUTUBE channels.
6
                                             FIRST CAUSE OF ACTION
7
                                             (BREACH OF CONTRACT)
8
9            35.    Plaintiff adopts and restates paragraphs 1 through 34, as though fully set forth herein.

10           36.    As referenced above, the Plaintiff entered into a service contract with Defendant by

11   which he agreed to use Defendant’s YOUTUBE platform as a repository for his video content creation

12   with the expectation that he would be paid based on viewership of each individual posted video.

13           37.    Plaintiff has performed all conditions, covenants, and promises required on their part to

14   be performed in accordance with the terms and conditions of their agreement with Defendant as

15   described above.

16           38.    Plaintiff has requested Defendant to perform his obligations under the contract and

17   Defendant has refused.

18           39.    Defendant breached the contract by engaging the conduct herein alleged.

19           40.    By engaging in the conduct outlined above and in breaching his contract with the

20   Plaintiff, Defendant has also breached the implied covenant of good faith and fair dealing with the

21   Plaintiff.

22           41.    As a direct result of Defendant’s conduct, Plaintiff was harmed and continues to be

23   harmed and the breach of contract was a substantial factor causing Plaintiff’s harm.

24           42.    As a result, thereof, Plaintiff is informed and believes, and on such basis alleges that he is

25   owed an amount according to proof at trial, but at least $720,000.00.

26        WHEREFORE Plaintiff prays for the relief hereinafter set forth.

27                                                      -9-
28        _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                  Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 10 of 14



                                              SECOND CAUSE OF ACTION
1
                                (INTERFERENCE WITH CONTRACTUAL RELATIONS)
2
3           43.        Plaintiff adopts and restates paragraphs 1 through 42, as though fully set forth herein.
4           44.        Defendant knew that Plaintiff had many subscribers which as a result thereof, the
5
     Plaintiff was making money from said subscribers. Defendant interfered with Plaintiff’s contractual
6
     relationships with said subscribers by doing all of the acts and omissions alleged above.
7
8           45.        As a proximate result of the above described acts and omissions of the Defendant,

9    Plaintiff’s contractual relationships with customers have broken and/or been damaged.
10          46.        As a further proximate result of the acts and omissions of Defendant as herein alleged,
11
     Plaintiff is informed and believes and on such basis alleges that he has lost profits and/or other
12
     compensation in an amount not fully known by him, will continue to lose profits in the future, the full
13
14   extent to which is not currently known to Plaintiff. Plaintiff requests leave to amend when said amount

15   is ascertained.
16          47.        The aforementioned conduct of Defendant was intentional on the part of Defendant,
17
     thereby depriving Plaintiff of property or legal rights or otherwise causing injury, and was despicable
18
     conduct that subjected Plaintiff to a cruel and unjust hardship in conscious disregard of Plaintiff rights,
19
20   so as to justify an award of exemplary and punitive damages.

21          48.        Defendant unless restrained, will disrupt other business relationships between Plaintiff

22   and other potential customers to Plaintiff great irreparable injury, for which damages would not afford
23
     adequate relief, in that they would not completely compensate for the injury to Plaintiff’s business
24
     reputation and goodwill.
25
            WHEREFORE Plaintiff prays for the relief hereinafter set forth
26
27                                                        -10-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                  Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 11 of 14



                                           THIRD CAUSE OF ACTION
1
                             (INTERFERENCE WITH ECONOMIC ADVANTAGE)
2
3           49.     Plaintiff adopts and restates paragraphs 1 through 48, as though fully set forth herein.
4           50.     Defendant interfered with Plaintiff’s prospective clients by engaging in the conduct
5
     attributed to the defendant above and omissions alleged above.
6
            51.     As a proximate result of the Defendant’s conduct described above, Plaintiff’s contractual
7
8    relationships with potential customers have been broken and/or damaged.

9           52.     As a further proximate result of the acts and omissions of Defendant as herein alleged,
10   Plaintiff is informed and believes and on such basis alleges that he has lost profits and/or other
11
     compensation in an amount not fully known by him, will continue to lose profits in the future, the full
12
     extent to which is not currently known to Plaintiff, but is at least believed to be $720,000. Plaintiff
13
14   requests leave to amend when said amount is ascertained.

15          53.     The aforementioned conduct of Defendant was intentional on the part of Defendant,
16   thereby depriving Plaintiff of property or legal rights or otherwise causing injury, and was despicable
17
     conduct that subjected Plaintiff to a cruel and unjust hardship in conscious disregard of Plaintiff rights,
18
     so as to justify an award of exemplary and punitive damages.
19
20          54.     Defendant unless restrained, will disrupt other business relationships between Plaintiff

21   and other potential customers to Plaintiff great irreparable injury, for which damages would not afford

22   adequate relief, in that they would not completely compensate for the injury to Plaintiff’s business
23
     reputation and goodwill.
24
25
26
27                                                      -11-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                     Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 12 of 14



                                           FOURTH CAUSE OF ACTION
1
                         (NEGLIGENT INTERFERENCE WITH ECONOMIC ADVANTAGE)
2
3              55.     Plaintiff adopts and restates paragraphs 1 through 54, as though fully set forth herein.
4              56.     Defendant had a duty to refrain from conduct that would cause harm to Plaintiff.
5
     Defendant breached that duty when negligently interfered with Plaintiff’s prospective clients by doing
6
     all of the acts and omissions alleged above.
7
8              57.     As a proximate result of the above described acts and omissions of the Defendant,

9    Plaintiff’s contractual relationships with potential customers have been broken and/or damaged.
10             58.     As a further proximate result of the acts and omissions of Defendant as herein alleged,
11
     Plaintiff is informed and believes and on such basis alleges that he has lost profits
12
     and/or other compensation in an amount not fully known by him, will continue to lose profits in the
13
14   future, the full extent to which is not currently known to Plaintiff, but the damaged is believed to be at

15   least $720,000. Plaintiff requests leave to amend when said amount is ascertained.
16             WHEREFORE Plaintiff prays for the relief hereinafter set forth.
17
                                             FIFTH CAUSE OF ACTION
18
                                                    (NEGLIGENCE)
19             59. Plaintiff incorporates herein by reference Paragraphs 1 through 58, above, as if set forth fully
20
     herein.
21
               60. Defendant owed a duty to Plaintiff to exercise reasonable care to prevent causing harm to the
22
     Plaintiff and knew or should have known with reasonable certainty that Plaintiff would suffer damages
23
24   if Defendant engaged in the conduct attributed to defendant herein.

25             61. Defendant breached it duty by engaging in the conduct described above.
26
27                                                        -12-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                 Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 13 of 14



            62. As a direct and legal result of Defendant’s negligence, Plaintiff has, and will incur, damages
1
2    as described above.

3           WHEREFORE, Plaintiff prays for judgment as hereafter set forth.
4
5                                         SIXTH CAUSE OF ACTION

6                                             (INJUCTIVE RELIEF)
            63. Plaintiff adopts and restates paragraphs 1 through 62, as though fully set forth herein.
7
8           64. Defendant is refusing to allow the plaintiff to create new channels and is engaging in other

9    conduct that is preventing the Plaintiff from earning profits
10          65. In order to stop the Defendant damaging the Plaintiff’s business relations, a restraining order
11
     and preliminary injunction should issue, preventing the Defendants and their agents, servants, assigns
12
     and all those in concert with them from banning Plaintiff from the full use of the internet and
13
14   YOUTUBE’s services.

15          WHEREFORE Plaintiff prays for the relief hereinafter set forth
16
                                                   PRAYER
17
18          WHEREFORE, Plaintiff prays judgment against Defendants and each of them, as follows:

19          On the FIRST COUNT:
20          1. General damages according to proof, but in the amount of at least $720,000.00;
21
            2. Special damages according to proof;
22
            On the SECOND thru FIFTH COUNTS:
23
            3. General damages according to proof, but in the amount of at least $$720,000.00;
24
25          4. Special damages according to proof;

26
27                                                      -13-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
                Case 5:19-cv-05422 Document 1 Filed 08/28/19 Page 14 of 14



            5. For punitive damages in an amount appropriate to punish Defendant and deter defendant from
1
2    engaging in similar misconduct;

3           On the SIXTH COUNT:
4           6. For an order requiring Defendant to show cause, if any, why both a preliminary and
5
     permanent injunction should not issue enjoining Defendant and its agents and all persons,
6
     acting under, in concert with defendant, from restricting Plaintiff’s use of YOUTUBE in
7
8    any manner, AND

9           7. For a preliminary and permanent injunction enjoining Defendants agents and all persons,
10   acting under, in concert with defendant, from restricting Plaintiff’s use of YOUTUBE in
11
     any manner.
12
            On ALL COUNTS:
13
14           8. For the cost of suit incurred herein;

15           9. For such other and further relief as the Court may deem proper.
16
17
     Dated: 8-28-2019                                      WADE LAW GROUP
18
19
20                                                 By:     AMIEL L. WADE_______
                                                           AMIEL L. WADE
21                                                         Attorneys for Plaintiff,
                                                           ERIK MISHIYEV
22
23
24
25
26
27                                                       -14-
28       _________________________________________________________________
         PLAINTIFF ERIK MISHIYEV’S COMPLAINT FOR DAMAGES
29
30
31
